Citation Nr: 1539247	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated July 2010 in which the RO, inter alia, denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement with the RO's decision in October 2010.  The RO issued a statement of the case (SOC) in April 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  

This matter was previously before the Board in December 2014 at which time it was remanded for further development.  At that time, the matter of service connection for tinnitus and an initial rating in excess of 60 percent for dyshidrotic eczema were also remanded.  However, upon remand, the Veteran did not perfect an appeal with respect to his claim for a higher rating.  Furthermore, the claim for tinnitus was granted by the RO in July 2015.  Thus, these claims are no longer on appeal.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the evidence of record supports a finding of in-service noise exposure, testing results establish that the Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  In May 2015, the Veteran was afforded a VA examination in May 2015 that addressed his bilateral hearing loss claim.  The Board finds that the report of this VA examination is adequate to decide the issue, as, fundamentally, it includes the testing results needed to establish hearing loss diaability for VA purposes-which, as explained below, is the matter upon which this claim turns.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.  

As noted in the Introduction, in December 2014, the Board remanded the Veteran's claim to obtain VA treatment records as well as a VA examination to determine the nature and etiology of the Veteran's hearing loss.  VA treatment records have been associated with the claims file.  Additionally, the Veteran underwent VA examination in May 2015, as noted above.  Thereafter, the claim was readjudicated in a July 2015 supplemental SOC.  Therefore, the Board finds that the AOJ substantially complied with the December 2014 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Also of record and considered in connection with the claim are statements provided by the Veteran and by his representative on his behalf.  Significantly, no further AOJ action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability shortly prior to the filing of his claim, at the time the claim is filed or during the pendency of that claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Initially, the Board notes that the Veteran likely had in-service noise exposure.  His military occupational specialty was a missile launcher.  Thus, although there is no specific incident of acoustic trauma documented in his service records. the Board acknowledges the Veteran's likely significant in-service noise exposure as consistent with the circumstances of his service.

Notwithstanding the above, however, the claim for service connection for bilateral haring loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385) has not been shown at any point pertinent to this appeal.  

Service treatment records show that the Veteran has undergone audiological evaluation and audiometric testing.  However, these records do not persuasively support a finding that the Veteran has any hearing loss-much less, hearing loss to any extent recognized as a disability for VA purposes.  

In this regard, a January 1987 audiogram reflects that audiometric testing revealed the following pure tone  thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
5
0
0
0
0



An August 1987 audiogram reflects that follow-up audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
5
10
LEFT
5
5
10
0
5

A January 1995 audiogram documents that audiometric testing revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
0
0

A January 1999 service discharge examination noted normal ears and included no audiometric testing.  In an accompanying Report of Medical History, the Veteran indicated that he did not know if he had hearing loss.  

VA treatment records dated in June 2012 note no hearing loss.  In June 2013, mild right sensorineural hearing loss was noted with no hearing aid needed.  However, no audiogram was provided to support this finding.  The Veteran noted in his June 2012 substantive appeal that he was unsure if he had hearing loss and needed a hearing test to determine such.  


The report of a May 2015 VA audiological evaluation indicates that audiometric testing results were within normal limits: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
15
10
20
15
15

Speech recognition scores were 96 percent on the right and 98 percent on the left.  The VA audiologist stated that puretone thresholds for test frequencies 500 to 4000 Hertz were within normal limits, bilaterally, under VA regulations.  

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, in-service and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes.  

As the Veteran's puretone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385, this evidence establishes that the Veteran does not have a hearing loss disability in either ear.  The Veteran has not alleged difficulty hearing.  To the extent that he has indicated hearing loss, the Board finds that the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when puretone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results and has no discretion in this regard.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran himself may be asserting that he has a bilateral hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish a current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a) (defining "competent medical evidence" as evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  As such the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for an award of service connection- evidence of a current disability upon which to predicate such an award-has not been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


